DETAILED ACTION
Status of Application 
Applicant’s arguments filed on January 19, 2022 have been fully considered but they are not persuasive. The previous drawing objections have been withdrawn in light of the replacement drawings submitted January 19, 2022. The previous claim objections have been withdrawn in light of Applicant’s amendments to the claims. Claims 1-14 are cancelled. Claims 15-27 have been amended and remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings received on January 19, 2022 are acceptable. 
Claim Objections
Claim 15 is objected to because of the following informalities: 
In line 18, “bag;” should be --bag,--; and 
In line 21, “joint;” should be --joint,--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 15-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites the limitation “wherein the first lap seam extends longitudinally from the first end to the second end, the first lap seam being positioned between opposing lateral edges of the bag to divide the bag into first and second sides; a joint at the first end; and first and second composite sheets…wherein the first composite sheet is folded over the joint…to form a second lap seam over the joint, wherein the first composite sheet is positioned at the first side of the bag; wherein the second composite sheet is folded over the joint… to form a third lap seam over the joint; wherein the second composite sheet is positioned at the second side of the bag” in lines 8-23. 
Applicant argues that paragraph 32 of the specification expressly describes that two separate composite sheets 20 may be folded over the joint 15 in lieu of a single composite sheet 20, such that the first composite sheet is folded over the joint at the first side and the second composite sheet is folded over the joint at the second side (pages 6-7 of arguments dated January 19, 2022). As indicated by the annotated figure 4 (page 7 or arguments), Applicant argues that the claimed first side of the bag defines 
However, paragraph 32 of the specification does not expressly describe two separate composite sheets folded over the joint in the manner argued (as described above) and claimed. Paragraph 32 states that “two separate composite sheets 20 may be used, one on each side of composite tube 11, rather than folding over one composite sheet 20”. The sides of the composite tube described in paragraph 32 do not however define right and lefts sides of the bag. Rather, the sides of the composite tube described in paragraph 32 define front and back sides of the bag as expressly supported by paragraph 27 which states that “storage bag 10 is formed of a composite tube 11 having ends 14a and 14b and a front side 70 and a back side 71” and by paragraph 31 which describes folding a single composite sheet 20 “such that it also forms a lap seam on the opposite side of the composite tube 11”. It is also noted that it would not be possible to fold the composite sheet to form the lap seam on the opposite side, as described in paragraph 32, if the sides were right and left sides, as argued. Thus, the specification of the present invention only ever defines and describes “sides” of the bag with respect to a front side and a back side. 
Accordingly, paragraph 32 of the specification merely supports two separate composite sheets in place of a single folded over composite sheet, wherein one of the two composite sheets is positioned on a front side of the bag and the other of the two composite sheets is positioned on a back side of the bag. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,568,807. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same cryopreservation storage bag.
Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of co-pending Application No. 16/690274 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same cryopreservation storage bag. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument regarding the previous 112(b) rejection of claim 15 is not persuasive. 

However, as stated in the 112(a) rejection of claim 15 above, paragraph 32 of the specification does not expressly describe two separate composite sheets folded over the joint in the manner argued (as described above) and claimed. Paragraph 32 states that “two separate composite sheets 20 may be used, one on each side of composite tube 11, rather than folding over one composite sheet 20”. The sides of the composite tube described in paragraph 32 do not however define right and lefts sides of the bag. Rather, the sides of the composite tube described in paragraph 32 define front and back sides of the bag as expressly supported by paragraph 27 which states that “storage bag 10 is formed of a composite tube 11 having ends 14a and 14b and a front side 70 and a back side 71” and by paragraph 31 which describes folding a single composite sheet 20 “such that it also forms a lap seam on the opposite side of the composite tube 11”. It is also noted that it would not be possible to fold the composite sheet to form the lap seam on the opposite side, as described in paragraph 32, if the sides were right and left sides, as argued. Thus, the specification of the present invention only ever defines and describes “sides” of the bag with respect to a front side and a back side. 
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734